IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-20636
                          Conference Calendar



BOYD RODGERS,

                                           Plaintiff-Appellant,

versus

GERALD GARRETT; ALLAN B. POLUNSKY;
STATE OF TEXAS,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CV-3994
                        - - - - - - - - - -
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Boyd Rogers appeals the district court’s dismissal as

frivolous of his 42 U.S.C. § 1983 complaint.    He argues that he

should be compensated, either with currency or credit towards his

prison sentence, for the labor he performs while he is

incarcerated in a TDCJ unit.    Rodgers’ argument is without merit.

Forcing an inmate to work without pay is not a constitutional

violation.     See Ali v. Johnson, 259 F.3d 317, 318 (5th Cir.

2001).   Furthermore, a prisoner in a TDCJ unit is not entitled to

work-time credit towards his release from incarceration.     Id.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20636
                                  -2-

     This appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.     See 5th Cir. R. 42.2.

The district court’s dismissal of Rodgers’ complaint counts as a

strike.    See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).    This court’s dismissal of his appeal also counts as a

strike.    Id.   Rodgers is cautioned that if he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is in imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.